DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 16-30 are considered allowable over the prior art of record.  The following is a statement of reasons for the indication of allowable subject matter: 
Firstly, the subject matter of method claims 16 and 24 is considered to be patentably different from the parent application.  Therefore, no double patenting rejection(s) appears to be necessary.  Secondly, in relation to the patentability of independent claim 16, the prior art of record does not disclose or suggest, inter alia, the steps of: (1) determine a shelf-life risk score for undelivered insulin within the first disposable insulin delivery device; and (2) responsive to the shelf-life risk score exceeding a threshold, enabling a lock-out mode for locking out a personalization of one or more user-specific dosage parameters until the reusable control unit is reversibly connected to a second disposable insulin delivery device containing fresh insulin.  Finally, in relation to claim 24, the prior art of record does not disclose or suggest, inter alia, the steps of: (1) determining a shelf-life risk score for undelivered insulin within a first disposable insulin delivery device; and (2) locking-out a personalization of one or more user-specific dosage parameters for a user responsive to the shelf-life risk score exceeding a threshold, wherein the locking-out the personalization of at least one of the one or more user-specific dosage parameters enables a second disposable insulin delivery device to deliver fresh insulin.



Conclusion
This application is in condition for allowance except for the following formal matters: 
In the specification, page 1, paragraph 0001, second line, the phrase “will issue” should be amended with the word “issued” since the parent application in question has been allowed and printed as a U.S. patent by the USPTO.  Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962. The examiner can normally be reached Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





	Respectfully submitted,
	/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783